Citation Nr: 1313809	
Decision Date: 04/25/13    Archive Date: 05/03/13

DOCKET NO.  11-17 171	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to service connection for a gastrointestinal disorder, to include pancreatitis, esophagitis, sigmoid diverticulosis, and possible irritable bowel syndrome, to include as secondary to exposure to contaminated water at Camp Lejeune. 


REPRESENTATION

Appellant represented by:	Margaret Ann Matthews, MSW


ATTORNEY FOR THE BOARD

D. Cherry, Counsel




INTRODUCTION

The Veteran served on active duty from September 1976 to September 1977. 

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts.  The Veteran's claims file is currently under the jurisdiction of the VA RO in Louisville, Kentucky.

The Veteran filed claims of entitlement to service connection for pancreatitis and gastrointestinal pathology, but the RO only adjudicated a claim of entitlement to service connection for pancreatitis.  In addition to pancreatitis, the medical evidence reveals diagnoses of esophagitis, sigmoid diverticulosis, and possible irritable bowel syndrome.  Pursuant to Clemons v. Shinseki, 23 Vet. App. 1 (2009), the issue is as stated on the title page.

The issues of entitlement to service connection for an eating disorder and depression have been raised by the record (see statement of the Veteran's spouse submitted by his agent in June 2011), but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran's service treatment records confirm that he was stationed at Camp Lejeune, North Carolina, during active service.

The Veteran's agent indicated that the Veteran has been receiving treatment at the Boston VA Medical Center since 1981.  The Veteran has only submitted some treatment records dated in 1981 from the West Roxbury VA Medical Center.  The Board notes that there is more than one facility within the Boston VA Healthcare System.  The AMC should ask the Veteran to identify all facilities within the Boston metropolitan area where he has been treated since 1981 and obtain all records from the Boston VA Healthcare System since 1981.

The Veteran last submitted complete records from the Beth Israel Deaconess Medical Center in July 2009.  The agent has submitted an authorization of release for additional records from that facility, and the appellant has continued to receive treatment there.  The AMC should obtain all records from the Beth Israel Deaconess Medical Center from July 2009 to the present.

Since the Veteran's primary care provider is Dr. Lowney, his records are potentially relevant to this claim and the AMC should obtain all of his records.

The 2011 VA examiner addressed whether the pancreatitis and chronic diarrhea are related to exposure to contaminated water at Camp Legeune.  The examiner, however, did not address the previously diagnosed esophagitis and sigmoid diverticulosis.  Moreover, in 2012, the Veteran's gastroenterologist diagnosed possible irritable bowel syndrome for his gastrointestinal symptomatology, to include diarrhea.  Therefore, another addendum to the 2011 VA examination report is necessary.

The 2011 VA examiner referred to the National Academy of Science's report that contains a listing of diseases and conditions classified as having  inadequate/insufficient evidence to determine whether there is an association exists between the disease or condition and exposure to trichloroethylene (TCE), tetrachloroethylene (also known as perchloroethylene (PCE)), and solvent mixtures.  On remand, the AMC should obtain a copy of this report and associate it with the claims folder. 

In addition, the Veteran's representative submitted additional evidence in support of the claim in April 2013.  These documents were submitted after the issuance of the most recent statement of the case or supplemental statement of the case addressing the issue on appeal.  Moreover, the new evidence was not received with a waiver of consideration by the agency of original jurisdiction.  In this regard, under 38 C.F.R. § 20.1304(c), any pertinent evidence submitted without a waiver must be referred to the RO.  On remand, the RO or AMC will have the opportunity to review this newly submitted evidence.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  Expedited handling is requested.)

1.  The AMC should attempt to obtain all records from the Beth Israel Deaconess Medical Center from July 2009 to the present and all records of Dr. Lowney.  The AMC should ask the Veteran to identify all facilities within the Boston metropolitan area where he has been treated since 1981 and obtain all records from the Boston VA Healthcare System since 1981.  Any records obtained pursuant to the foregoing should be associated with the Veteran's claims folder.

2.  The AMC should obtain a copy of the National Academy of Science's report referenced by the VA examiner in the May 2011 VA examination addendum.  

3.  Thereafter, the AMC must have the VA doctor who prepared the May 2011 addendum to the April 2011 VA examination report review the Veteran's claims file.  If that doctor is unavailable, the RO should arrange to have the Veteran's claims file reviewed by the April 2011 VA examiner if he is available and if not another doctor.  

The doctor is to address the following with full supporting rationales:

The doctor must opine whether there is a 50 percent or greater probability that the esophagitis found during the February 2007 private gastroscopy, the sigmoid diverticulosis found during the January 2007 private pelvis computed tomography (CT) scan, the possible irritable bowel syndrome as diagnosed by Dr. Lowney in January 2012, and any other current gastrointestinal disorder other than pancreatitis are related to exposure to contaminated water at Camp Lejeune during active service.  

A complete rationale for any opinion offered must be provided.

4.  After the development requested, the AMC should review the addendum to the examination report to ensure that it is in complete compliance with the directives of this REMAND.  If the addendum is deficient in any manner, the AMC must implement corrective procedures at once.

5.  Thereafter, the AMC must readjudicate the issue on appeal.  If the benefit is not granted, the appellant and his agent must be furnished with a supplemental statement of the case and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).



